           Case 1:19-cv-04676-PAE Document 41 Filed 06/14/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                          Plaintiffs,

               v.                                      19 Civ. 4676 (PAE)

  UNITED STATES DEPARTMENT
  OF HEALTH AND HUMAN
  SERVICES, et al.,
                          Defendants.



                            PLAINTIFFS’ NOTICE OF MOTION
                            (Fed. R. Civ. P. 65 and 5 U.S.C. § 705)

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 65, Plaintiffs

hereby move the Court for a preliminary injunction to enjoin Defendants from implementing,

applying, or taking any action under the Final Rule entitled Protecting Statutory Conscience

Rights in Health Care: Delegations of Authority, 84 Fed. Reg. 23,170 (May 21, 2019), in order

to preserve the status quo until this case is decided on the merits and final judgment is entered.

       Alternatively, pursuant to 5 U.S.C. § 705, Plaintiffs move for a stay postponing the

effective date of the Final Rule until this case is decided on the merits and final judgment is

entered.

       In support of this motion, Plaintiffs rely on the accompanying Memorandum of Law, the

Declaration of Matthew Colangelo, the exhibits attached to that Declaration, the pleadings and

papers on file in this action, and any argument and evidence that is presented on the hearing of

this motion.




                                                 1
        Case 1:19-cv-04676-PAE Document 41 Filed 06/14/19 Page 2 of 7



DATED: June 14, 2019                              Respectfully submitted,

                                                  LETITIA JAMES
                                                  Attorney General of the State of New York

                                                  By: /s/ Matthew Colangelo
                                                  Matthew Colangelo
                                                    Chief Counsel for Federal Initiatives
Steven C. Wu                                      Lisa Landau, Chief, Health Care Bureau
  Deputy Solicitor General                        Justin Deabler, Assistant Attorney General
Ester Murdukhayeva                                Brooke Tucker, Assistant Attorney General
  Assistant Solicitor General                     Amanda Meyer, Assistant Attorney General
                                                  Office of the New York State Attorney
Of Counsel                                        General
                                                  28 Liberty Street
                                                  New York, NY 10005
                                                  Phone: (212) 416-6057
                                                  Matthew.Colangelo@ag.ny.gov

                                                  Attorneys for the State of New York

ZACHARY W. CARTER                                 PHILIP J. WEISER
Corporation Counsel of the City of New York       Attorney General of the State of Colorado

By: /s/ Tonya Jenerette                           By: /s/ Jennifer L. Weaver
Tonya Jenerette                                   Eric R. Olson
  Deputy Chief for Strategic Litigation             Solicitor General
Cynthia Weaver, Senior Counsel                    Jennifer L. Weaver
Otis Comorau, Assistant Corporation Counsel         First Assistant Attorney General
100 Church Street, 20th Floor                     W. Eric Kuhn
New York, NY 10007                                  Senior Assistant Attorney General
Phone: (212) 356-4055                             1300 Broadway, 10th Floor
tjeneret@law.nyc.gov                              Denver, CO 80203
cweaver@law.nyc.gov                               Phone: (720) 508-6548
ocomorau@law.nyc.gov                              eric.olson@coag.gov
                                                  jennifer.weaver@coag.gov
Attorneys for the City of New York                eric.kuhn@coag.gov

                                                  Attorneys for the State of Colorado




                                              2
        Case 1:19-cv-04676-PAE Document 41 Filed 06/14/19 Page 3 of 7



WILLIAM TONG                                 KATHLEEN JENNINGS
Attorney General of Connecticut              Attorney General of Delaware

By: /s/ Maura Murphy Osborne                 AARON R. GOLDSTEIN
Maura Murphy Osborne                         Chief Deputy Attorney General
  Assistant Attorney General                 ILONA KIRSHON
Office of the Attorney General               Deputy State Solicitor
55 Elm Street
P.O. Box 120                                 By: /s/ David J. Lyons
Hartford, CT 06141-0120                      David J. Lyons
Phone: (860) 808-5020                        Deputy Attorney General
Maura.MurphyOsborne@ct.gov                   Delaware Department of Justice
                                             Phone: (302) 577-8413
Attorneys for the State of Connecticut       Fax: (302) 577-6630
                                             david.lyons@state.de.us

                                             Attorneys for the State of Delaware

KARL A. RACINE                               CLARE E. CONNORS
Attorney General                             Attorney General of the State of Hawai‘i
District of Columbia
                                             By: /s/ Diane K. Taira
Robyn R. Bender                              Diane K. Taira, Supervising Deputy Attorney
 Deputy Attorney General                       General, Health Division
                                             Jill T. Nagamine, Deputy Attorney General
By: /s/ Valerie M. Nannery                   Andrea J. Armitage, Deputy Attorney General
Valerie M. Nannery                           Department of the Attorney General
  Assistant Attorney General                 State of Hawai‘i
Office of the Attorney General for           425 Queen Street
the District of Columbia                     Honolulu, Hawai‘i 96813
441 4th Street, N.W., Suite 630 South        Phone: (808) 587-3050
Washington, DC 20001                         Fax: (808) 587-3077
Phone: (202) 442-9596                        Diane.K.Taira@Hawaii.gov
Fax: (202) 730-1465                          Jill.T.Nagamine@Hawaii.gov
robyn.bender@dc.gov                          Andrea.J.Armitage@Hawaii.gov
valerie.nannery@dc.gov
                                             Attorneys for the State of Hawai‘i
Attorneys for the District of Columbia




                                         3
         Case 1:19-cv-04676-PAE Document 41 Filed 06/14/19 Page 4 of 7



KWAME RAOUL                                     BRIAN E. FROSH
Attorney General of the State of Illinois       Attorney General of Maryland

By: /s/ Sarah Gallo                             By: /s/ Steve M. Sullivan
Sarah Gallo, Assistant Attorney General         Steve M. Sullivan
Lauren Barski, Assistant Attorney General         Solicitor General
100 West Randolph Street, 12th Floor            Kimberly S. Cammarata
Chicago, IL 60601                               Jeffrey P. Dunlap
Phone: (312) 814-8309                             Assistant Attorneys General
sgallo@atg.state.il.us                          200 St. Paul Place
                                                Baltimore, MD 21202
Attorneys for the State of Illinois             Phone: (410) 576-6325
                                                Fax: (410) 576-6955

                                                Attorneys for the State of Maryland

MAURA HEALY                                     DANA NESSEL
Attorney General of the Commonwealth of         Attorney General
Massachusetts                                   State of Michigan

By: /s/ Abigail Taylor                          By: /s/ Fadwa A. Hammoud
Abigail Taylor                                  Fadwa A. Hammoud (P74185)
Jon Burke                                         Solicitor General
Assistant Attorneys General                     Toni L. Harris (P63111)
Civil Rights Division                             Assistant Attorney General
Massachusetts Attorney General’s Office         Michigan Department of Attorney General
One Ashburton Place                             P.O. Box 30758
Boston, MA 02108                                Lansing, MI 48909
Phone: (617) 727-2200                           Phone: (517) 335-7603
Fax: (617) 727-5762                             HammoudF1@michigan.gov
Abigail.Taylor@mass.gov                         Harrist19@michigan.gov
Jonathan.Burke@mass.gov
                                                Attorneys for the State of Michigan
Attorney for the Commonwealth of
Massachusetts




                                            4
        Case 1:19-cv-04676-PAE Document 41 Filed 06/14/19 Page 5 of 7



KEITH ELLISON                                  AARON D. FORD
Attorney General                               Attorney General
State of Minnesota                             State of Nevada

By: /s/ Scott H. Ikeda                         By: /s/ Heidi Parry Stern
Scott H. Ikeda                                 Heidi Parry Stern (Bar No. 8873)
  Assistant Attorney General                     Solicitor General
Atty. Reg. No. 0386771                         Craig A. Newby (Bar No. 8591)
445 Minnesota Street, Suite 1100                 Deputy Solicitor General
St. Paul, Minnesota 55101-2128                 Office of the Nevada Attorney General
Phone: (651) 757-1385                          555 E. Washington Ave., Ste. 3900
Fax: (651) 282-5832                            Las Vegas, NV 89101
scott.ikeda@ag.state.mn.us                     HStern@ag.nv.gov

Attorneys for the State of Minnesota           Attorneys for the State of Nevada

GURBIR S. GREWAL                               HECTOR BALDERAS
Attorney General                               Attorney General of New Mexico
State of New Jersey
                                               By: /s/ Tania Maestas
By: /s/ Glenn Moramarco                        Tania Maestas
Glenn Moramarco                                Chief Deputy Attorney General
  Assistant Attorney General                   P.O. Drawer 1508
Melissa Medoway, Deputy Attorney General       Santa Fe, New Mexico 87504-1508
Marie Soueid, Deputy Attorney General          tmaestas@nmag.gov
Deputy Attorneys General
Richard J. Hughes Justice Complex              Attorneys for the State of New Mexico, by and
25 Market Street                               through Attorney General Hector Balderas
Trenton, NJ 08625
Phone: (609) 376-3232
Glenn.Moramarco@law.njoag.gov
Melissa.Medoway@law.njoag.gov
Marie.Soueid@law.njoag.gov

Attorneys for the State of New Jersey




                                           5
        Case 1:19-cv-04676-PAE Document 41 Filed 06/14/19 Page 6 of 7



ELLEN F. ROSENBLUM                                  JOSH SHAPIRO
Attorney General of the State of Oregon             Attorney General of the Commonwealth of
                                                    Pennsylvania
By: /s/ Brian A. de Haan
Brian A. de Haan (NY Bar #4565396)                  By: /s/ Aimee D. Thomson
Elleanor H. Chin (OR#061484)                        Aimee D. Thomson (NY Bar #5404348)
Senior Assistant Attorneys General                    Deputy Attorney General, Impact Litigation
Oregon Department of Justice                          Section
1162 Court Street NE                                Nikole Brock
Salem Oregon 97301                                    Deputy Attorney General, Health Care
Phone: (503) 947-4700                                 Section
elleanor.chin@doj.state.or.us                       Pennsylvania Office of Attorney General
                                                    1600 Arch St., Suite 300
Attorneys for the State of Oregon                   Philadelphia, PA 19103
                                                    Phone: (267) 940-6696
                                                    athomson@attorneygeneral.gov

                                                    Attorneys for the Commonwealth of
                                                    Pennsylvania

PETER F. NERONHA                                    THOMAS J. DONOVAN, JR.
Attorney General of the State of Rhode Island       Attorney General of the State of Vermont

By: /s/ Michael W. Field                            By: /s/ Eleanor Spottswood
Michael W. Field                                    Eleanor Spottswood
Assistant Attorney General                          Assistant Attorney General
150 South Main Street                               Office of the Attorney General
Providence, Rhode Island 02903                      109 State Street
Phone: (401) 274-4400, ext. 2380                    Montpelier, VT 05609-1001
mfield@riag.ri.gov                                  Phone: (802) 828-3178
                                                    eleanor.spottswood@vermont.gov
Attorneys for the State of Rhode Island
                                                    Attorneys for the State of Vermont




                                                6
        Case 1:19-cv-04676-PAE Document 41 Filed 06/14/19 Page 7 of 7



MARK R. HERRING                                  JOSHUA L. KAUL
Attorney General of the Commonwealth of          Attorney General
Virginia                                         State of Wisconsin

By: /s/ Toby J. Heytens                          By: /s/ Maura FJ Whelan
Toby J. Heytens                                  Maura FJ Whelan
  Solicitor General                              Assistant Attorney General
Matthew R. McGuire                               Wisconsin Department of Justice
  Principal Deputy Solicitor General             Post Office Box 7857
Michelle S. Kallen                               Madison, Wisconsin 53707-7857
  Deputy Solicitor General                       Phone: (608) 266-3859
Brittany M. Jones                                whelanmf@doj.state.wi.us
  John Marshall Fellow
Office of the Attorney General                   Attorneys for State of Wisconsin
202 North Ninth Street
Richmond, Virginia 23219
Phone: (804) 786-7240
solicitorgeneral@oag.state.va.us

Attorneys for the Commonwealth of Virginia

MARK A. FLESSNER                                 KIMBERLY M. FOXX
Corporation Counsel of the City of Chicago       Cook County Illinois State’s Attorney

By: /s/ Stephen Kane                             By: /s/ Kimberly M. Foxx
Stephen Kane, Acting Deputy                      Kimberly M. Foxx, Cook County State’s
Rebecca Hirsch, Assistant Corporation            Attorney
Counsel                                          Amy Crawford, Assistant State’s Attorney
Affirmative Litigation Division                  Deputy Bureau Chief – Civil Actions Bureau
City of Chicago Department of Law                Jessica M. Scheller, Assistant State’s
121 N. LaSalle Street, Room 600                  Attorney
Chicago, IL 60602                                Division Chief; Advice, Business & Complex
Phone: (312) 744-8143                            Litigation – Civil Actions Bureau
Rebecca.hirsch2@cityofchicago.org                500 W. Richard J. Daley Center Place, Suite
                                                 500
Attorneys for the City of Chicago                Chicago, IL 60602
                                                 Phone: (312) 603-3116
                                                 Phone: (312) 603-6934
                                                 Amy.Crawford@cookcountyil.gov
                                                 Jessica.Scheller@cookcountyil.gov

                                                 Attorneys for Cook County, Illinois




                                             7
